DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the method of growing a crystal boule, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Claim 1 recites, “a method for growing a crystal boule” in line 1. However, all of the limitation of claim 1 are directed to pulling a neck. There are no steps for growth of a crystal boule. There are no steps of growing a boule from the neck. For example, conventional Czochralski crystal growth would require formation of a shoulder .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 12, 13 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akashi et al (US 6,423,135).
Referring to claim 1, Akashi et al teaches a method for growing a crystal boule 13, comprising the steps of: (A) periodically pulling upwardly a seed crystal 8 dipped into a melt 9 in a crucible to grow a first neck 12a, 12b of the crystal boule below the seed crystal; and (B) continuously pulling upwardly the seed crystal and the first neck of the crystal boule to grow a second neck 12c of the crystal boule below the first neck. (Fig 1-2 and 4-8; col 4, ln 1-67, col 5, ln 1-57, col 6, ln 1-35). It is noted that periodic 
Referring to claim 2, Akashi et al teaches the first neck 12a of the crystal boule has a diameter increasing along a direction away from the seed crystal 11 (Fig 2, and 4-5).
Referring to claim 3, Akashi et al teaches the diameter of the first neck increases from 15 mm to 25 mm (Fig 5).
Referring to claim 4 and 6, Akashi et al teaches pulling upwardly the seed crystal at a first time interval to grow an upper portion 12a below the seed crystal 11, and (A2) pulling upwardly the seed crystal and upper portion at a second time interval different from the first time interval to grow a lower portion 12b below the upper portion, the first neck 12 including the upper and lower portions (Fig 2 and 5). It is also noted that Akashi et al also teaches growing a knob with diameter increasing from a starting diameter of approximately 5 mm and increasing to 50 mm (see Fig 5); therefore the period of time of pulling from 15 mm to 20 mm also reads on the first neck and continuing pulling from a time period of 20 mm to 25 mm reads on the second neck.



Referring to claim 9, as discussed above, periodic pulling is broadly interpreted as a period of time where pulling occurs because there is no limitation regarding what occurs during the period of pulling other than a change in time. Akashi et al teaches an initial pulling speed of 0.3 mm/min and it took 2 hours to from a 200 mm long knob at an average pulling speed of 1.6 mm/mm; therefore the initial 4.5 to 5.5 min of the 2 hour long pull reads on the claimed first time interval.
Referring to claim 12, as discussed above, periodic pulling is broadly interpreted as a period of time where pulling occurs because there is no limitation regarding what occurs during the period of pulling other than a change in time. Akashi et al teaches an initial pulling speed of 0.3 mm/min for the first 50 mm and it took 2 hours to from a 200 mm long knob at an average pulling speed of 1.6 mm/mm; therefore there is a time interval of 7.5 min to 8.5 min during the pulling of the knob that reads on the claimed second time interval.
Referring to claim 13, Akashi et al teaches a step of continuously pulling upwardly the seed crystal and the first neck 12a of the crystal boule to grow a third neck 12b of the crystal boule between the first and second necks 12c, the third neck 12b having a diameter decreasing along a direction from the first neck 12a to the second neck 12c (See Fig 2).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7,8, 10-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akashi et al (US 6,423,135) as applied to claim  1-6, 9, 12, 13 and 18 above.
Referring to claim 7 and 10, Akashi et al teaches all of the limitations of claim 7 and 10, as discussed above, except Akashi et al does not explicitly teach a diameter growth rate of 0.3 mm/min to 0.5 mm/min. Akashi et al teaches an initial knob formation is formed at 0.3 to 0.7 mm/min, and an explicit example of pulling at 0.3 mm/min and Figure 5 shows the initial knob diameter from approximately 5 mm to 50 mm over a crystal length of 0 to 50 mm; therefore the diameter growth time would be 50 mm/0.3 mm/min=166.66 min and diameter growth rate would be 45mm/166.66 min=0.271 mm/min, and when rounded to the nearest tenth would clearly suggest 0.3 mm/min (col 3, ln 55-67, col 5, ln 15-57, Fig 5 and 8). 
Referring to claim 8 and 11, Akashi et al does not explicitly teach the weight increase rate is 0.035 to 0.045 g/min. As discussed above, regarding claim 7, Akashi et 
Referring to claim 14, Akashi et al does not explicitly teach the claimed diameter decrease rate. As discussed above, in regards to claims 7 and 10, Akashi et al, teaches a similar diameter changing rate during neck growth; therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Akashi et al by using the same rate for the growth of the third neck because the rate is known to be suitable for neck growth.

Claim 15, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akashi et al (US 6,423,135) as applied to claim 1-6, 9, 12, 13 and 18 above, and further in view of Kulkarni et al (US 2006/0005761).
Akashi et al teaches all of the limitations of claim 15, as discussed above, except Akashi et al does not explicitly teach the heating power ranges from 150 to 250 W.
In a method of Czochralski crystal growth, Kulkarni et al teaches controlling the withdrawal rate and the power to heater 21 to cause a neck down of the crystal, and adjusting the rotation, pull rate and/or heating parameters to obtain a desired crystal diameter (abstract; [0038]-[0040]), which clearly suggest heating power is a result effective variable for obtain a desired crystal diameter.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Akashi et al by optimizing the heating power, which is a result effective variable, 
Referring to claim 16, Akashi et al does not explicitly teach the step c is conducted a higher temperature than step a. As discussed above, heater power is a result effective variable; therefore the temperature is a result effective variable. It would have been obvious to one of ordinary skill in the art at the time of filing to modify Akashi et al by optimizing the heating power, thus the temperature, which is a result effective variable, as taught by Kulkarni et al, to obtain the claimed range by conducting routine experimentation of a result effective variable to obtain a desired crystal diameter.
Referring to claim 17, as discussed above, periodic pulling is broadly interpreted as a period of time where pulling occurs because there is no limitation regarding what occurs during the period of pulling other than a change in time. Akashi et al teaches an initial pulling speed of 0.3 mm/min and it took 2 hours to from a 200 mm long knob at an average pulling speed of 1.6 mm/mm; therefore the initial 20 min to 40 min of the 2 hour long pull reads on the claimed time period.
Referring to claim 19, the combination of Akashi et al and Kulkarni et al does not explicitly teach the claimed second neck growth rate. The combination of Akashi et al and Kulkarni et al adjusting the rotation, pull rate and/or heating parameters to obtain a desired crystal diameter (Kulkarni abstract; [0038]-[0040]), which clearly suggests the diameter growth rate is a result effective variable because the diameter growth is effected by the pull rate and heating parameter to obtain a desired crystal diameter. Therefore, It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Akashi et al and Kulkarni et al by optimizing the 
Referring to claim 20, as discussed above, the combination of Akashi et al and Kulkarni et al teaches the growth rate would have been obvious to one of ordinary skill in the art at the time of filing; therefore the weight increase rate would be expected to substantially similar to the claimed rate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saito et al (US 2009/0260564) a fluctuating neck diameter (See Fig 4).
Haga et al (US 2003/0209186) teaches varying pulling speed and neck diameter (See Fig 5).
Banba et al (US 2012/0067272) teaches fluctuating neck diameter (See Fig 12).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714